DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 10/18/2021 is acknowledged.
Claims 5 and 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high strength," “high electrical conductivity,” and “high wear resistance” in claims 1-4 are relative terms which render the claim indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill 
Additionally, instant claim 1 recites the limitation “0.2 to 0.6 wt% Zr and Hf” and instant claim 2 recites the limitation “0.3 to 0.5 wt% Zr and Hf.”  These limitations are indefinite because it is unclear if each of Zr and Hf must be within 0.2 to 0.6 (or 0.3 to 0.5) wt%, or if the total of Zr and Hf must be within 0.2 to 0.6 (or 0.3 to 0.5) wt%, and if the latter whether both Zr and Hf must be present in the alloy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5370840 to Caron et al.
Regarding claim 1, Caron discloses a copper alloy comprising the following composition (Caron, abstract, column 4 line 20 – column 5 line 40, claim 1) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Caron wt%
Overlaps?
Cr
0.7-1.5
≤1.0
Yes
Zr and Hf
0.2-0.6
0.05-0.40
Yes
Cu
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Caron including the instantly claimed because Caron discloses the same utility throughout the disclosed ranges.
Regarding the limitations “high strength,” “high electrical conductivity,” and “high wear resistance,” these limitations are indefinite as set forth in the above 35 USC 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Caron would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Caron has the same or substantially the same composition and structure.
Regarding claim 2, the alloy of Caron overlaps the instantly claimed ranges (Caron, abstract, column 4 line 20 – column 5 line 40, claim 1).
Regarding claims 3 and 4, Caron discloses that the Cr is present in the alloy to increase the strength of the alloy through precipitation hardening (Caron, column 4, lines 32-43) and the alloy of Caron is subjected to solution treatment and aging (Caron, figures 4-6). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Caron would be expected to have the same or similar Cr precipitates as the instantly claimed alloy because the alloy of Caron has the same or substantially the same composition, structure and method of manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738